DETAILED ACTION

This communication is in response to Application No. 16/893,901 filed on 6/5/2020.  The amendment presented on 11/5/2021, which cancels claims 8-20, amends claims 1-7, and adds new claims 21-33, is hereby acknowledged.  Claims 1-7 and 21-33 have been examined.

Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wonsuck Choi on 1/26/2022.

Please amend claim 28.

28.  	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to control a client device to perform: 

modifying the tamper protection policy 
authenticating the policy modification based on the digital signature; and 
in response to authenticating the policy modification, activating a protected state for the modified tamper protection policy, wherein, upon activating the protected state, the client device is controlled to protect the modified tamper protection policy from an unauthenticated policy modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 26, 2022